Citation Nr: 0021953	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-23 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for broken teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.W., and B.L.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested by its remand of May 1999 has been 
accomplished to the extent possible, and that this matter is 
now ready for appellate consideration.  The Board further 
notes that since a more restrictive version of 38 U.S.C.A. 
§ 1151 went into effect during the pendency of this appeal on 
October 1, 1997, the Board will continue to apply the 
previous and more favorable version to the instant case.


FINDING OF FACT

The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that his 
broken teeth are due to Department of Veterans Affairs (VA) 
treatment or examination.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for broken teeth is not well grounded.  
38 U.S.C.A. § 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151. Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March of 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

The threshold question in all cases is whether the claimant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well-grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant and his son-in-law are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between the claimed broken 
teeth and VA treatment and/or examination.  It is noted at 
this point that while the veteran did produce a witness who 
was a registered nurse, the witness did not offer any 
testimony regarding a causal relationship between the claimed 
broken teeth and VA treatment and/or examination.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this general principle occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993); See also, Espiritu v. Derwinski, supra; and Tirpak, 2 
Vet. App. at 611.  In this case, the determinative issue is 
medical causation.  While the appellant is competent to make 
assertions as to concrete facts within his own observation 
and recollection, that is, objective manifestations of his 
symptomatology, his assertions are not competent to prove 
that which would require specialized knowledge or training.  
Layno v. Brown, 6 Vet. App. 465, 470(1994); Espiritu, 2 Vet. 
App. at 494-95.  Specifically, it has been held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit, 5 Vet. App. at 
92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  Thus, 
"lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded..." Grottveit, 5 
Vet. App. at 93.

The Board has reviewed the veteran's service dental records 
with respect to teeth numbers 3, 8, and 9, and noted that 
while dental records at the beginning of the veteran's period 
of active service indicate some evidence of caries on tooth 
number 9, separation examination did not note the existence 
of either caries or fillings.

VA medical records with respect to the December 1994 VA 
treatment that allegedly broke several of the veteran's teeth 
are of record and do not disclose complaints by the veteran 
of broken teeth or treatment for same.  At the time of 
admission for the subject treatment, hospital records do 
reflect that examination of the veteran's teeth revealed 
normal findings.

At the veteran's personal hearing in August 1996, the 
veteran's son-in-law maintained that as a result of an 
incubation procedure that was performed in response to a 
myocardial infarction that occurred during the veteran's 
hospitalization in December 1994, the veteran sustained 
several broken teeth (transcript (T.) at p. 7).  The veteran 
testified that two front teeth and a molar were chipped 
during the procedure (T. at p. 13).  He indicated that they 
were not knocked out completely but just chipped (T. at pp. 
13-14).  He did not recall a conversation with any doctor at 
that time about the damage to his teeth (T. at p. 14).  The 
veteran had not been evaluated for the damage to his teeth by 
a dentist and had not been told by any dentist that damage 
was attributable to the VA treatment (T. at p. 15).

VA dental examination in September 1996 revealed that the 
veteran reported sustaining chipped front teeth in 1994.  
Objective examination indicated dentation and oral structures 
that were within normal limits, and that although the 
maxillary anterior teeth did have minor "chips," there were 
signs of habits which had caused overall wear on all the 
veteran's anterior teeth.  Records were not found to annotate 
any fracture with surgery and given the wear pattern, the 
examiner believed that the observed chips "may or may not be 
due to intubation," and that the defects were so minor that 
minimal care was indicated.  In the diagnosis section of his 
report, the examiner concluded that while the veteran 
presented with minor chips in the enamel of his teeth 
allegedly due to intubation, there were wear patterns such 
that it was undeterminable as to the cause and these could or 
could not be due to trauma.

At the time of the veteran's hearing before a traveling 
member of the Board in January 1999, the veteran's son-in-law 
agreed that it was the veteran's assertion that the incorrect 
procedure was followed with respect to administration of 
medication prior to the veteran's intubation, and that as a 
result there was unnecessary trauma that caused damage to his 
teeth (T. at pp. 16-17).  

Private dental records received by the regional office (RO) 
in July 1999 indicate dental treatment received by the 
veteran from June 1973 to September 1988.  These records 
reflect the treatment of numerous teeth during this period.

VA dental examination in September 1999 revealed that the 
September 1996 dental examiner again conducted the 
examination together with a staff dentist, and each of the 
examiners reviewed all the medical records of record, 
including the private dental records noted above.  The staff 
dentist noted that a review of "CPRS" indicated that it was 
noncontributory for dental trauma and that review of copies 
of the medical records did not indicate dental trauma.  The 
veteran reported having a lower tooth extracted during 
service while on board ship and believed that there should be 
some service connection for the loss of this tooth.  The 
staff dentist noted that the veteran's military dental chart 
indicated that tooth number 19 was extracted in January 1942.  

The veteran claimed that during intubation in 1994, three 
front teeth were chipped.  Even though tooth number 3 was not 
a front tooth, the veteran indicated that this was one of the 
teeth involved, in addition to teeth 8 and 9.  Since 1994, 
the veteran denied dental care except for a facial 
restoration of tooth number 22.

Physical examination revealed that the veteran was missing 
teeth numbers 2, 16, and 19.  Examination further revealed 
wear facets on several teeth, and that there had been 
attrition of teeth, especially the maxillary anteriors 
including number 8 and 9.  The attrition was noted to have 
progressed into the incisal dentin.  The incisal dentin of 
teeth 8 and 9 had become carious and 9 had been restored 
sometime prior to 1994.  The unsupported incisal enamel on 
both 8 and 9 had chipped, and tooth number 3 had a 
distoocclusal restoration in it and buccal caries and a 
fractured distal lingual cusp.  X-rays were interpreted to 
reveal multiple carious teeth and alveolar bone loss probably 
due to long-standing periodontal disease.  The diagnosis was 
carious and chipped teeth, periodontal disease with 
associated degeneration of supporting structures, and 
fracture of tooth number 3 at the distal lingual cusp.  

The examiner that had conducted the September 1996 
examination commented that it was highly unlikely the wear 
and decay now affecting the allegedly damaged teeth were due 
to intubation, noting that if that happened, the damage would 
usually need immediate attention and repair.  This examiner 
further commented that the minor "chipping" noted in 
current examination was not due to intubation, but rather to 
routine wear, lack of adequate dental care, and 
parafunctional habits on the part of the veteran.


II.  Analysis

The Board has reviewed all the evidence of record, and notes 
the veteran's assertion that chipping and/or other damage on 
teeth numbers 3, 8, and 9, is attributable to VA treatment he 
received during an intubation procedure that occurred during 
a hospitalization in December 1994.  In addition, the 
veteran's son-in-law has offered testimony and statements in 
support of this contention.  This lay assertion, however, 
concerns the etiology of the damage to teeth numbers 3, 8, 
and 9 that is the subject of this appeal.  As such, the 
assertion of the appellant and his son-in-law is not 
competent in that it addresses medial causation.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993); Espiritu, 2 Vet. App. 492 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Layno, 6 
Vet. App. at 470-471.  This assertion does not constitute 
competent evidence to the effect that the appellant's claimed 
damage to the subject teeth are attributable to any incident 
associated with VA treatment.  "Just as the BVA must point 
to a medical basis other than its own unsubstantiated 
opinion, ...[the] appellant cannot meet [her] initial burden 
by relying upon [her] own ... opinions as to medical 
matters." Grottveit, 5 Vet. App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal relationship, the veteran has not 
submitted evidence of a well-grounded claim, 
as a matter of law, for § 1151 benefits for 
those disabilities.

Id. at 496.

The opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit, supra.  Although the 
September 1996 VA dental examiner initially equivocated as to 
a relationship between the alleged trauma and the chips on 
the anterior teeth, the Board observes that following 
subsequent dental examination in September 1999, the same 
examiner concluded that such a relationship was highly 
unlikely.  More specifically, following a review of the 
entire pertinent medical evidence of record, the examiner 
concluded that it was highly unlikely the wear and decay now 
affecting the allegedly damaged teeth were due to intubation, 
noting that if that happened, the damage would usually need 
immediate attention and repair.  The examiner further 
commented that the minor "chipping" noted in current 
examination was not due to intubation, but rather to routine 
wear, lack of adequate dental care, and parafunctional habits 
on the part of the veteran.

As a result, there is no competent medical evidence of record 
that demonstrates any clinical relationship between damage to 
teeth numbers 3, 8, and 9 and VA treatment and/or 
examination.  Consequently, the claim is not well grounded 
and "VA was not required to carry the claim to full 
adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. Brown, 
6 Vet. App. 14 (1993).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for broken teeth, the appeal must be denied.  No duty 
to assist the appellant in this claim has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for broken teeth is denied as not well 
grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


